DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed September 14, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 –Obviousness Maintained Rejection
Claims 16-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 4,141,969) in view of Gane et al. (US 2012/0052023). The rejection is maintained.
Mitchell discloses dentifrices containing amorphous silica. The compositions comprise amorphous silica as a polishing agent (Abstract). The precipitated amorphous silica dental polishing agent is present in amount of about 5-50% by weight, preferably about 10-25% (col 1, lines 63-68). A compound which contains and provides fluorine has a beneficial effect on the care and hygiene of the oral cavity, e.g., diminution of enamel solubility in acid and protection of the teeth against decay. Examples include 
	Mitchell differs from the instant claims insofar as it does not disclose a surface reacted calcium carbonate. 
	Gane et al. disclose controlled release active agent carriers, which comprise surface-reacted calcium carbonate, wherein the calcium carbonate is a reaction product of natural or synthetic calcium carbonate with carbon dioxide and at least one acid (Abstract). The compositions are used to either release actives immediately under certain conditions or over time (paragraph 0002). The compositions may also be used to deliver agents to the oral mucosa (paragraph 0007). Active agents that may be transported by the calcium carbonate include triclosan and peppermint (flavoring) (paragraphs 0053 and 0057). The surface-reacted calcium carbonate carrier may be combined with one or several carrier materials, such as for example a chewing gum or tooth paste formulation for oral administration (paragraph 0056).   The surface-reacted calcium carbonate may be made from natural and synthetic calcium carbonate, either finely divided, such as by grinding, or not. The calcium carbonate is suspended in water. Preferably, the resulting slurry has a content of natural or synthetic calcium carbonate within the range of 5 wt-% to 40 wt-%, based on the weight of the slurry. In a next step, 2/g to 200 m2/g, measured using nitrogen and the BET method according to ISO 9277 (paragraph 0042). The surface treated calcium carbonate comprises 5.00% of the exemplified tooth paste (paragraph 0157) and has a d50 particle size of 4.5 microns (paragraphs 0153). The pH ranges from 7.5 to 9.5 (paragraph 0155). 
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to have used the surface-reacted calcium carbonate in the compositions of Mitchell et al. motivated by the desire to use a calcium carbonate that could provide sustain release of actives or immediately release the active when placed in the oral cavity as disclose by Gane et al. 

Response to Arguments
Applicant has amended the claims to recite that the surface treated calcium carbonate is the only remineralizing agent. However the Examiner submits that is in unclear if this would include fluoride because the dependent claims recite that the composition further comprises fluoride. The Examiner submits that in regard to Gane 


Obvious-Type Double Patenting (Maintained Rejections)

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite a surface reacted calcium carbonate, wherein the calcium carbonate has been reacted at its surface with carbon dioxide and at least one acid. The composition is recited for use in remineralization and/or whitening of teeth. The instant claims differ from the copending claims insofar as the instant independent claim defines the calcium carbonate and recites the composition comprises silica whereas the copending claims recite these properties and silica in dependent claims. Therefore the instant claims are obvious over the copending claims. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 


2) Claims 16-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,463,693. The rejection is maintained.


Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained. 

Conclusion
Claims 16-38 are rejected.
Claim 39 is withdrawn.
No claims allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEZAH ROBERTS/Primary Examiner, Art Unit 1612